Citation Nr: 1111175	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-18 827	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50% for a post-traumatic stress disorder (PTSD) prior to May 2008.

2.  Entitlement to a rating in excess of 70% for PTSD since May 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to November 1972.

This appeal to the Board of Veterans Appeals (Board) arises from a June 2004 rating action that denied a rating in excess of 50% for PTSD.

By decision of October 2008, the Board remanded this case to the RO for further development of the evidence and for due process development.

By rating action of January 2010, the RO increased the rating of the veteran's PTSD from 50% to 70%, effective May 2008; the matters of ratings in excess of 50% prior to May 2008 and 70% since May 2008 remain for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA, the Board finds that all notification and development action needed to fairly adjudicate the claims on appeal has not been accomplished.  

In his June 2009 VA psychiatric examination report, the physician noted that the Veteran had been hospitalized for suicidal thoughts at the Fayetteville, North Carolina VA Medical Center (VAMC) for 7 days in November 2008.  However, no such hospital records are contained in the claims folder.  As such records are pertinent to the increased rating claims on appeal, the Board finds that this case must be remanded to the RO to obtain copies of all such hospital records.  On remand, the RO should also obtain copies of all records of outstanding follow-up psychiatric treatment and evaluation of the Veteran at that VAMC from May 2008 to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).  

Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain copies of all records of outstanding follow-up psychiatric treatment and evaluation of the Veteran at the Fayetteville, North Carolina VAMC from May 2008 to the present time, to include any report of psychiatric hospitalization for suicidal thoughts in November 2008.  In requesting these records, the RO should follow the procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.    

5.  If any benefit sought on appeal is not granted to the veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental Statement of the Case that includes reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

